Title: From Benjamin Franklin to Ralph Izard, 27 September 1779
From: Franklin, Benjamin
To: Izard, Ralph


Sir
Passy sept. 27. 1779.
As Soon as I knew you were in Paris I Sent you a Copy of the Congress Resolution of the 6th. of august respecting their Commissioners in Europe being desired so to do by the Committee of Correspondance from whom I had just received the Original. But I received with it no “Orders from Congress to pay you any Money,” nor can I think myself authorised by that resoluton to make any Such payment, their being not a word in it to that purpose; and if it did authorise me; it does not enable me.— But on the other [hand] there is a Part of it which directs that every “commissioner who has been entrusted with public money Shall transmit without Delay his Accounts and Vouchers to the Board of Treasury in order for settlement.” Till Such settlement is made I conceive it cannot be known what or whether anything is due to you.
I recollect upon this Occasion a Promise I made you of complying with your Request in giving you a Copy of the Drafts of a Letter I proposed to the Commissioners to send you last January, in answer to a fresh Demand you then made of more Money. I now fulfill that promise by inclosing it and have the honour to be Sir, &c &c
Honble. M. Izard.
